Citation Nr: 0332186	
Decision Date: 11/19/03    Archive Date: 11/25/03

DOCKET NO.  02-03 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a permanent and total rating for pension 
purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from May 1968 to December 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating determination of 
the Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO).  


REMAND

The Board notes that there has been no VCAA letter issued 
from the RO and the Board has been prohibited from curing 
this defect.  Disabled American Veterans v. Secretary of 
Veterans Affairs, ___ F.3d ___, Nos. 02-7304, -7305, -7316 
(May 1, 2003).  

The Board also notes that it was indicated on numerous 
occasions in the veteran's treatment records that he was 
going to apply for social security benefits.  There has been 
no clarification as to whether the veteran is in receipt of 
social security benefits.  

The Board further observes that the veteran, in his March 
2002 substantive appeal, indicated that he was currently 
receiving treatment at the White City, Oregon, VA 
Domiciliary.  

While the Board observes that treatment records were 
requested, and that there was a notation that the veteran had 
been discharged in July 2001, there were several records 
associated with the claims file after that time, including a 
September 2001 treatment record which indicated that the 
veteran had tested positive for Hepatitis C.  The Board is of 
the opinion that an additional attempt should be made to 
obtain copies of all treatment records of the veteran from 
July 2001 to the present.  

Accordingly, the is case is remanded for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  A separate VCAA letter must 
be issued.

2.  The RO should request that the 
veteran indicate whether he is currently 
in receipt of social security disability 
benefits.  If the response is in the 
affirmative, the RO is to contact SSA and 
obtain all medical records associated 
with the veteran's claim for SSA 
benefits.  Any records received should be 
associated with the claims folder.  

3.  The RO should obtain copies of all 
treatment records of the White City, 
Oregon, VA Domiciliary/Medical Center, 
which have not previously been associated 
with the claims folder from July 2001 to 
the present.  

If upon completion of the above development, the claim 
remains denied, the case should be returned to the Board 
after compliance with requisite appellate procedures.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


